Citation Nr: 0911515	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
type II diabetes mellitus.  

2.  Entitlement to a separate compensable evaluation for 
erectile dysfunction.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the VA RO in 
Togus, Maine, which granted service connection for type II 
diabetes mellitus and assigned a 20 percent evaluation, 
effective from October 27, 2005; granted special monthly 
compensation based on loss of use of a creative organ, 
effective from October 27, 2005; and denied service 
connection for a skin condition of the feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, indicating that he wished to 
appear personally before the Board at the RO (Travel Board 
hearing) and give testimony concerning his appeal.  The RO in 
Indianapolis, Indiana issued letters in February and March 
2008 that acknowledged the Veteran's hearing request, 
indicated that the Veteran's name would be added to a list of 
persons wishing to appear before the travel section, and 
indicated that unless otherwise notified by him, he would 
remain on the list for the requested hearing.  Pursuant to 
38 C.F.R. § 20.700(a) (2008), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  The Veteran has not been afforded a Travel 
Board Hearing and has not otherwise indicated that he wishes 
to cancel this request.  Therefore, this action must be 
performed before adjudicating these claims.  38 C.F.R. § 
20.700(a) (2008).  

Accordingly, these claims are REMANDED for the following 
action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




